DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  “move the pointer to a left direction based on the position of the user input corresponds to the first pressure sensor” is not grammatically correct. Similarly for the right, upward, and downward directions.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0344155).
Regarding claim 1:
Lee discloses:
An electronic device comprising: 
at least one sensor (Fig. 7); 
a display comprising: 
a touch panel (Fig. 1: “first touch sensor”), and
at least one pressure sensor (Fig. 2: “second touch sensor,” where it can be a pressure sensor as in paragraph 42) disposed on an upper layer or a lower layer of the touch panel (as seen in Fig. 1), 
configured to sense a pressure applied to at least a region of the display (paragraph 42), the at least the region comprising a plurality of pressure regions (paragraph 85: each conductive patch, as seen in Fig. 4A, is a separate “pressure region”), and 
at least one processor, wherein the at least one processor is configured to: 
sense whether the electronic device is in a submerged state using the at least one sensor or the display (paragraph 96, 
receive a user input to the at least the region of the display while the electronic device is sensed in the submerged state (paragraph 99), 
acquire a pressure and a position of the user input using the at least one pressure sensor (paragraphs 61-62, 99), and 
process the user input based on the acquired pressure and the acquired position (paragraph 99),
wherein the at least one processor is further configured to ignore a user input to a region other than the at least the region of the display while the electronic device is sensed in the submerged state (as seen in, e.g., Fig. 10, it might change the layout and only accept inputs in certain larger sections) and
wherein the at least one pressure sensor comprises a plurality of separate pressure sensors, each of the plurality of separate pressure sensors corresponding to each of the plurality of pressure regions respectively (paragraph 75: each “conductive patch” shown in Fig. 4A: 440 is a separate pressure sensor).
Regarding claim 2:
Lee discloses:
wherein the at least one processor is further configured to control the touch panel to refrain from acquiring the position of the user input while the electronic device is sensed in the submerged state (paragraph 62). 
Regarding claim 4:
Lee discloses:
wherein the at least one processor is further configured to: 
display a first user experience (UX) on the display while the electronic device is not sensed in the submerged state (Fig. 10: “in air”); and 
display a second UX different from the first UX on the display while the electronic device is sensed in the submerged state (Fig. 10: “under water”). 
Regarding claim 5:
Lee discloses:
wherein the at least one processor is further configured to: 
process the user input based on the acquired pressure (as per, e.g., paragraph 87); and 
the acquired position when an intensity of the acquired pressure is greater than a specified intensity (as per, e.g., paragraph 87). 
Regarding claim 7:
Lee discloses:
wherein the at least one pressure sensor comprises: 
a first pressure sensor (Fig. 4A: 440), and 
a second pressure sensor (each electrode in Fig. 4A can be considered a separate pressure sensor), 
wherein the at least one processor is further configured to: 
execute a first application based on the position of the user input corresponding to the first pressure sensor (Fig. 10: there’s one button in one area), and 
execute a second application based on the position of the user input corresponding to the second pressure sensor (Fig. 10: there’s another button in another area). 
Regarding claim 9:
Lee discloses:
wherein the at least one pressure sensor comprises a first pressure sensor and a second pressure sensor, and wherein the first pressure sensor and the second pressure sensor are spaced apart from each other by a specified distance (each electrode 440 in Fig. 4A can be considered a separate pressure sensor, and as can be seen they are laid out in a grid a specified distance from each other). 
Regarding claim 13:
Lee discloses:
wherein the at least one sensor comprises a liquid sensing sensor or a water pressure sensing sensor (as per paragraph 125). 
Regarding claim 14:
Lee discloses:
wherein the at least one pressure sensor comprises: 
a first pressure sensor disposed to correspond to a first pressure region of the display (as per Fig. 4A there are all sorts of pressure sensors), and at least one second pressure sensor disposed to correspond to a second pressure region of the display (likewise), and
wherein the processor is further configured to: 
display a first user interface using the first pressure region and the second pressure region, and display a second user interface in the first pressure region, 
display a third user interface in the second pressure region based on the electronic device being sensed in the submerged state using the at least one sensor (Fig. 10). 
Regarding claim 15:
This is a claim to the method performed by the electronic device of claim 1 and is met when the device operates. No further elaboration is necessary.
Regarding claim 17:
Lee discloses:
wherein the first pressure region is separate from the second pressure region (each sensor is separated as shown in Fig. 4A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wu et al. (US 2016/0092025).
Regarding claim 6:
Lee discloses an electronic device as discussed above.
Lee discloses:
wherein the user input corresponds to a first user input; wherein the at least one processor is further configured to: 
process the first user input based on an intensity of a pressure of the first user input being greater than a first intensity (e.g., paragraph 87).
Lee does not disclose wherein the processor is further configured to: 
“receive a second user input to the at least the region of the display while the electronic device is not sensed in the submerged state, and 
“process the second user input based on an intensity of a pressure of the second user input being greater than a second intensity, and wherein the first intensity is greater than the second intensity.”
Wu discloses wherein the processor is further configured to:
receive a second user input to the at least a region of the display while the electronic device is not sensed in the submerged state (paragraphs 57-59), and 
process the second user input when an intensity of a pressure of the second user input being greater than a second intensity, wherein the first intensity is greater than the second intensity (paragraphs 57-59: Wu discloses that the pressure below the threshold may be ignored in the splash mode, so not in the splash mode it is not ignored, which means it must have a different threshold).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee the elements taught by Wu.
The rationale is as follows:
Lee and Wu are directed to the same field of art and indeed are very similar.
Lee doesn’t really discuss the pressure levels outside of the submerged mode. Wu explains how this would change, enabling the detection to work properly. One of ordinary skill in the art could have included this with predictable results.
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung et al. (US 2009/0049404).
Regarding claim 8:
Lee discloses an electronic device as discussed above.
Lee does not disclose:
“wherein the at least one pressure sensor comprises: 
“a first pressure sensor, a second pressure sensor, a third pressure sensor, and a fourth pressure sensor, 
“wherein the at least one processor is further configured to: 
“output a pointer on the display while the electronic device is sensed in the submerged state, move the pointer to a left direction based on the position of the user input corresponds to the first pressure sensor, move the pointer to a right direction based on the position of the user input corresponds to the second pressure sensor, move the pointer to an upward direction based on the position of the user input corresponds to the third pressure sensor, and move the pointer to a downward direction based on the position of the user input corresponds to the fourth pressure sensor.”
(Arguably Lee does have a first, second, third, etc. pressure sensor, but not in this context).
Jung discloses:
a first pressure sensor, a second pressure sensor, a third pressure sensor, and a fourth pressure sensor, (e.g., Fig. 3)
wherein the at least one processor is further configured to: 
output a pointer on the display while the electronic device is sensed in the submerged state, move the pointer to a left direction when the position of the user input corresponds to the first pressure sensor, move the pointer to a right direction when the position of the user input corresponds to the second pressure sensor, move the pointer to an upward direction when the position of the user input corresponds to the third pressure sensor, and move the pointer to a downward direction when the position of the user input corresponds to the fourth pressure sensor (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee the elements taught by Jung.
The rationale is as follows:
Lee and Jung are directed to the same field of art.
This is just the setup for a touchpad, which is a typical input device in the art. One of ordinary skill in the art could have made the pressure sensors of Lee a touchpad instead of underlying the entire screen with predictable results – it’s just a matter of choice of input type.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cho et al. (WO/2016/204568; US 2018/0188874 is relied upon as a translation)
Regarding claim 10:
Lee discloses an electronic device as discussed above.
Lee does not disclose:
“a support disposed between the first pressure sensor and the second pressure sensor.”
Cho discloses:
a support disposed between the first pressure sensor and the second pressure sensor (Fig. 7: 129; paragraph 71).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee the elements taught by Cho.
The rationale is as follows:
Lee and Cho are directed to the same field of art.
Cho discloses this can limit interference between adjacent pressure sensors. This is a known improvement that one of ordinary skill in the art could have included with predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong (US 2018/0067614)
Regarding claim 11:
Lee discloses an electronic device as discussed above.
Lee discloses:
wherein the at least one pressure sensor comprises a first electrode layer (paragraph 88), a second electrode layer parallel to the first electrode layer (paragraph 88, where the ground layer is a second electrode layer), 
Lee does not disclose:
“an elastic body layer disposed between the first electrode layer and the second electrode layer, wherein an elastic body layer of a first pressure sensor among the at least one pressure sensor and an elastic body layer of a second pressure sensor among the at least one pressure sensor are spaced apart from each other by a specified distance.”
However, Lee does disclose that the sensors are spaced apart (Fig. 4A) and that there might be a spacer between the electrode layers (paragraph 88). Lee only does not disclose that this spacer is “elastic.”
Hong discloses:
an elastic body layer disposed between the first electrode layer and the second electrode layer (paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lee the elements taught by Hong.
The rationale is as follows:
Lee and Hong are directed to the same field of art.
Lee already discloses almost all of this and only fails to specify the layer is “elastic.” Hong discloses that an elastic layer is typically used in the same circumstances. One of ordinary skill in the art could have included this with predictable results.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong, and further in view of Cho.
Regarding claim 12:
This is just the combination of elements introduced in claims 10 and 11. They were taught by Cho and Hong as discussed above, and are equally obvious together. No further elaboration is necessary.
	Regarding claim 16:
	Lee, Hong, and Cho discloses:
a third pressure sensor among the at least one pressure sensor (Lee has many as per Fig. 4A); and
a second support, substantially perpendicular to the first support, the second support disposed between the elastic body layer of the first pressure sensor and an elastic body layer of the third pressure sensor (this is just a support between each sensor, which would follow from the teaching already discussed).

Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive.
Applicant’s first argument (page 10) is that Lee discloses a single pressure sensor, not the claimed plurality of separate pressure sensors.
But Lee’s pressure sensors (visible in the lower part of Fig. 4A) are a grid of separate electrodes 440 and grounds 430. Lee describes them (paragraph 88) as “a plurality of electrodes 440” and “a plurality of grounds (GND) 430.” This is exactly the language of the claim: “a plurality.”
Applicant describes Lee as having “a single pressure sensor with a plurality of interconnected electrodes.” What applicant may be referring to here is what’s shown in the upper portion of Fig. 4A, which is the touch sensor. The lower portion with electrodes 440 is the pressure sensor, and these are not interconnected.
Applicant next (starting page 11) appears to be directed to Lee in view of Wu, but there’s no actual argument here. Applicant merely describes what the Examiner must meet to establish a prima facie case of obviousness. The Examiner has done this and applicant hasn’t tried to refute it in any way or even specifically discussed it at all.
From here applicant argues that the other dependent claims are allowable for the same reasons as in claim 1. Since that claim was not found to be allowable, and that argument not persuasive, these arguments are not either.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694